jl·   l    '    )!I.                                    ·~
          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page I of!     1
                                              UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                               v.                                                   (For Offenses Committed On or After November I, 1987)


                                    Juan Silva-Gutierrez                                             Case Number: 3: 19-mj-21941

                                                                                                    Jesus Mos ued
                                                                                                    Defendant's Attorney


          REGISTRATION NO. 14886508
          THE DEFENDANT:                                                                                          MAY 1 6 2019
           ~ pleaded guilty to count(s) _l_of_C_om__,_p_la_in_t_ _ _ _ _ _~-----,--1-::s:-::o-LuL·l>'.!"''"''·.;,'."''-:;;.:-f,."'.·.-,.,,-,,,.,,.,,,<'.~."t"'R,.;T'""""
           D was found guilty to count(s)                                                 1 HE,;.: DSJhiCT o,o c::,Li
                                                                                                                       0
             after a plea of not guilty.                                                     -·-·-----                EPUTY
             Accordingly, the defendant is adjudged guilty.ofsuch count(s), which involve the following offen e(s):

          Title & Section                    Nature of Offense                                                                          Count Number(s)
          8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                1

           D The defendant has been found not guilty on count(s)
                                                                                           -------------------
           0 Count( s)                                                                                dismissed on the motion of the United States.
                             -----------~------


                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                           D TIME SERVED                                      6 ___l_cJ_ _ _ _ days
               ~   Assessment: $10 WAIVED ~ Fine: WAIVED
               ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               D Court recommends defendant be deported/removed with relative,                          charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments.
          iniposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                 Thursday, May 16, 2019
                                                                                                 Date of Imposition of Sentence


          Received
                               ~
                            . -;:
                         DUSM
                                       ·                                                           ~,~
                                                                                                 HONORABLE ROBERT A. MCQUAID
                                                                                                 UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                                     3: 19-mj-21941
